Under section 29 of the unemployment compensation act,* as amended by Act No. 364, Pub. Acts 1941 (Comp. Laws Supp. 1942, § 8485-69, Stat. Ann. 1941 Cum. Supp. § 17.531), the law is stated to be as follows:
"An individual shall be disqualified for benefits: * * *
"(c) For any week with respect to which his total or partial unemployment is due to a stoppage of work existing because of a labor dispute in the establishment in which he is or was last employed: Provided, however, That no individual shall be disqualified under this section if he shall establish that he is not directly involved in such dispute. For the purpose of this section, no individuals shall be deemed to be directly involved in a labor dispute, unless it is established:
"(1) That, at the time or in the course of a labor dispute in the establishment in which he was then employed, he shall in concert with one or more other employees have voluntarily stopped working other than at the direction of his employer, or * * *."
I think it is plain, from the context of (c) above, that it was the legislative intent to refer to "a labor dispute in the establishment," and not to "stoppage of work" in the establishment. The language *Page 217 
is plain. It says "his * * * unemployment is due to a stoppage of work existing because of a labor dispute in the establishment."
An individual is disqualified from receiving unemployment compensation benefits for any week with respect to which his unemployment is due to a stoppage of work because of a labor dispute, unless he proves that he is not directly involved in such labor dispute; and he is not deemed to be directly involved in the labor dispute unless it is established that at the time of the labor dispute he voluntarily stopped working, in concert with one or more other employees. The corollary of this statement is that if an employee, in concert with one or more others, voluntarily stops working at the time of a labor dispute, he is deemed to be directly involved in the labor dispute and disqualified from receiving compensation for any week with respect to which his unemployment was due to such stoppage of work (unless he otherwise establishes that he was not directly involved in such dispute).
In the instant case it is conceded that these claimants voluntarily quit work, in concert, at the time of the labor dispute. They must establish the fact that they were not directly involved in the dispute. That they were directly involved is conceded. I think it was the legislative intent that they be disqualified from receiving unemployment compensation during the time their unemployment was due to their voluntary stoppage of work. Any other construction of the act would result in compelling an employer indirectly to pay an employee after he voluntarily quit work, through the indirect method of compelling the employer to contribute to the unemployment compensation fund out of which the employee received compensation. Such was not the legislative intent, and for that reason the award *Page 218 
should be set aside, but without costs, a public question being involved.
* Act No. 1, Pub. Acts 1936 (Ex. Sess.). — REPORTER.